Citation Nr: 0203615	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pityriasis 
versicolor (claimed as skin rash).

2.  Entitlement to service connection for arthralgia of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel  


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought. 

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran failed to appear 
for the hearing scheduled for November 5, 2001.  Notice of 
the hearing was mailed to the veteran's address of record one 
month prior to the scheduled hearing date and was not 
returned as undeliverable.  No request was received for 
rescheduling.  Therefore, the request for hearing is deemed 
withdrawn, and the appeal is being processed accordingly.  
38 C.F.R. § 20.704 (d) (2001). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The claims file does not demonstrate pityriasis 
versicolor in service or until many years thereafter. 

3.  The claims file does not demonstrate arthralgia of the 
lumbosacral spine in service or until many years thereafter 
or that there is any current functional impairment associated 
with the veteran's arthralgia of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001). 

2.  Arthralgia of the lumbosacral spine was not incurred or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §  3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for service 
connection for pityriasis versicolor (claimed as skin rash) 
and for arthralgia of the lumbosacral spine. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001) (VCAA).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim. See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board notes that the new law has been 
considered by the RO, and there is no prejudice to the 
veteran in proceeding with this appeal.

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  
Although at one point the veteran was informed of the 
evidence needed to establish a "well-grounded" claim, which 
is no longer a valid basis for service connection, see VCAA, 
supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  

The Board notes that the veteran was afforded VA examinations 
in June 1999.  The veteran indicated that he had been treated 
by private providers for the claimed conditions in the early 
1990's, nearly 20 years after military separation, but that 
he was unsuccessful in obtaining any evidence or treatment 
records.  

The Board additionally notes that the veteran indicated that 
his service medical records may be incomplete because his 
service number was not recorded correctly; however, the 
service medical records contain his entrance examination, 
outpatient treatment records over the course of his military 
service as well as, most significantly, his separation 
examination.  Therefore, the Board finds that the record is 
actually complete.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim, and the Board will proceed with appellate disposition 
on the merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service medical records reflect the veteran being seen for a 
rash on his back on several occasions.  Treatment was with 
Tinactin.  On his military separation examination in 
September 1973, the veteran's skin was reported as treated 
with Cordran without complications or sequelae.  His skin was 
clinically evaluated as entirely normal.  

As noted above, the veteran was afforded several VA 
examinations in June 1999.  The skin examination noted that, 
except for some skin depigmentation on both shoulders and 
peeling of the skin at the edge of a rash on the left 
shoulder, there was absolutely nothing abnormal with the 
veteran.  Diagnosis, in pertinent part, was pityriasis 
vesicular, a condition not previously identified in service 
medical records.

The veteran was seen for back pain on several occasions 
during service.  In October 1970, muscle spasm was noted 
after a report of several days of back pain .  He presented 
with complaints of back pain about 18 months later but 
examination was negative in April 1972.  Separation 
examination noted a history of low back pain since 1973, 
which was treated with local heat, without complications or 
sequelae.  After his separation examination, the veteran 
slipped on the ice in December 1973.  Muscle spasm was again 
noted in January 1974 but associated X-rays of the lumbar 
spine were entirely negative.

At his VA spine examination in June 1999, the veteran 
reported pain, weakness, stiffness and lack of endurance.  
Objectively, there was no evidence of painful motion, spasm, 
weakness or tenderness.  The examiner reported that the 
veteran could get in and out of a chair with ease and that he 
walked with a normal gait.  Diagnosis was arthralgia with no 
loss of function due to pain. 

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  38 C.F.R.  
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
pityriasis vesicular.  Although there is lay evidence that 
the veteran had a skin disorder over the years, there is no 
medical evidence to show the presence of pityriasis vesicular 
until many years after service.  Lay statements alone are not 
sufficient to establish that the veteran had pityriasis 
vesicular problems in service.  Indeed, there is no medical 
evidence of record attributing the veteran's pityriasis 
vesicular to service.

The preponderance of the evidence is, likewise, against the 
veteran's claim for entitlement to service connection for 
arthralgia of the lumbosacral spine.  In this case the record 
demonstrates several low back complaints during service, but 
there is no evidence of a chronic condition during service, 
or an applicable presumption period.  There is no medical 
evidence demonstrating continuity of symptomatology after 
service as is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  While muscle spasms were noted on his having 
slipped on the ice shortly after his discharge medical 
examination, the Board observes that the presence of any 
muscle spasms was specifically negated on the current 
examination in 1999.  Thus, the same symptomatology 
demonstrated in service is not demonstrated on the current 
examination.  In this case there is no medical evidence in 
support of the contention of continuity of symptomatology.  
Id.

The Board additionally observes that the veteran's skin 
examination afforded on June 2, 1999 included a diagnosis of 
osteoarthritis of the lumbosacral spine, a condition not 
supported on subsequent spinal examination several weeks 
later.  Nevertheless, there is no indication that X-rays were 
afforded in conjunction with the June 2, 1999 examination or 
that the diagnosis was produced after review of X-ray 
reports.  Degenerative arthritis and traumatic arthritis must 
be substantiated by x-ray findings.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Codes 5003, 5010.  Accordingly, the 
diagnosis is without adequate support and the absence of such 
a diagnosis on subsequent orthopedic examination 
preponderates against the diagnosis of osteoarthritis.  
Moreover, while arthritis is one of those chronic diseases 
for which service-connection may be established on a 
presumptive basis if demonstrated within one year after 
separation, obtaining further examination would be of no 
value since it is presently so long after separation, and the 
clinical record does not demonstrate arthritis in service or 
within one year after discharge.  38 C.F.R. §§  3.307, 3.309.  

The preponderance of the evidence is against the veteran's 
claim for a skin disorder and for a disability of the 
lumbosacral spine.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the benefit-of-the-
doubt rule is not applicable, and this aspect of the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for pityriasis versicolor 
(claimed as skin rash) is denied.

Entitlement to service connection for arthralgia of the 
lumbosacral spine is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

 

